Case 1:20-cv-00980-ENV-VMS Document 8 Filed 04/24/20 Page 1 of 1 PageID #: 36




   Michael F. Fleming
   Associate
   +1.212.309.6207
   michael.fleming@morganlewis.com



   April 24, 2020

   Via ECF
   The Honorable Vera M. Scanlon
   United States District Court
    For the Eastern District of New York
   225 Cadman Plaza East, 1214 South
   Brooklyn, NY 11201
   Re:      Fischler v. Richemont North America, Inc., No. 1:20-cv-0980-ENV-VMS
            Request to Extend Defendant’s Time to Respond to Complaint

   Dear Judge Scanlon:

   We represent defendant Richemont North America, Inc. (“Defendant”) in the above-referenced
   action. Pursuant to Rules II(b) and II(b) of Your Honor’s Individual Practice Rules, we write with
   the consent of counsel for plaintiff Brian Fischler (“Plaintiff”), respectfully to request that the Court
   extend Defendant’s time to respond to the Complaint from April 27, 2020 to May 27, 2020. This is
   Defendant’s first request for an extension of time to respond to the Complaint.

   In support of these requests, counsel for Defendant states that the parties are engaged in
   discussions about a possible early resolution of this matter. If granted, this extension of time will
   permit the parties to focus on those discussions, rather than on pleadings and litigation. As noted
   above, Plaintiff’s counsel consents to this request. If granted, this extension will not affect any
   other date scheduled in this action.

   We thank the Court in advance for its consideration of this request.

   Respectfully submitted,
   /s/ Michael F. Fleming
   Michael F. Fleming
   Attorney for Defendant
   cc: All Counsel of Record (via ECF)




                                                        Morgan, Lewis & Bockius      LLP

                                                        101 Park Avenue
                                                        New York, NY 10178-0060              +1.212.309.6000
                                                        United States                        +1.212.309.6001
